            Case 1:19-cv-11273-CM Document 1 Filed 12/09/19 Page 1 of 6



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                             19-cv-11273


 EVERGREEN LINE JOINT SERVICE
 AGREEMENT, FMC NO. 011982 CONSISTING
 OF EVERGREEN MARINE CORP. (TAIWAN)
 LTD., EVERGREEN MARINE (UK) LTD., ITALIA
 MARITTIMA SPA, EVERGREEN MARINE (HONG
 KONG) LTD., AND EVERGREEN MARINE                        COMPLAINT IN ADMIRALTY
 (SINGAPORE) PTE LTD. D.B.A. EVERGREEN
 LINE,
                                  Plaintiffs,
                 - against –

BRUTOS INTERNATIONAL CORP.
                                       Defendant.



       Plaintiffs, by their attorneys, Cichanowicz Callan Keane & De May, LLP, for their

complaint, allege on information and belief:

       1.      This is a civil case of admiralty or maritime jurisdiction within the meaning

of 28 U.S.C. 1333.

       2.      Plaintiffs designate the claims pleaded in this complaint as admiralty or

maritime claims within the meaning of F.R.Civ.P. 9(h).


                                           CLAIM 1

       3.      Plaintiffs, EVERGREEN MARINE CORP. (TAIWAN) LTD., EVERGREEN

MARINE (UK) LTD., ITALIA MARITTIMA SPA, EVERGREEN MARINE (HONG KONG) LTD.,

and EVERGREEN MARINE (SINGAPORE) PTE LTD., are corporations organized and existing

under the laws of foreign states with offices and principal places of business in those

foreign states.


                                           1
             Case 1:19-cv-11273-CM Document 1 Filed 12/09/19 Page 2 of 6



       4.       Plaintiffs are a joint venture within the meaning of 46 C.F.R. 535.104(o)

operating under the trade name, “Evergreen Line.” They carry on business as an

intermodal/ocean common carrier in the foreign commerce of the United States.

       5.       Plaintiffs are registered with the Federal Maritime Commission under the

following Organization Nos.:

                020775        Evergreen Line Joint Service Agreement
                020988        Evergreen Marine (Hong Kong) Limited
                022005        Evergreen Marine (Singapore) Pte Ltd.
                020776        Evergreen Marine (U.K.) Limited
                001262        Evergreen Marine Corporation (Taiwan) Ltd.
                020013        Italia Marittima S.p.A.

       6.       Defendant is a corporation organized and existing under the laws of

California with its office and principal place of business at 2113 Huntington Drive, San

Marino, CA.

       7.       Defendant carries on business as a non-vessel operating common carrier

(“NVOCC”) within the meaning of 46 U.S.C. 40102(17).

       8.       Pursuant to 46 U.S.C. 40901(a), defendant is licensed as an NVOCC with the

Federal Maritime Commission under License No. 024336.

       9.       Acting in its capacity as NVOCC, defendant was the shipper, exporter, and

billing party for five “Shipper’s Load & Count” cargo shipping containers said to contain

175 pieces of “USED PE FILM” which moved by sea from Los Angeles to Ho Chi Minh City,

Vietnam on board the MV APL ESPLANADE pursuant to a Sea Waybill Contract of Carriage

[No. 446810176703] issued by plaintiffs and dated May 9, 2018.

       10.      A true copy of the face of the Sea Waybill is attached to this complaint. The

reverse side terms and conditions may be reviewed here:

        https://www.evergreen-line.com/static/html/EGLV_BLClause2012.pdf
                                            2
              Case 1:19-cv-11273-CM Document 1 Filed 12/09/19 Page 3 of 6



        11.      Pursuant to the Sea Waybill, plaintiffs carried the containers by sea to Ho Chi

Minh City where they were discharged on June 10, 2018.

        12.      The containers have not been picked up by the consignee and have accrued

the following charges as of December 9, 2019:

 ITEM                              AMT. (Vietnamese             APPROX. AMT. U.S. Dollars
                                   Dong)                        For informational purposes only,
                                                                Precise amount will be subject to
                                                                the applicable rate of exchange.

 Container Demurrage                      VND 3,098,025,200                         USD 133,595

 Storage/Terminal Charges                  VND 146,570,000                             USD 6,320

 Total:                                   VND 3,244,595,200                         USD 139,915


Those charges continue to accrue at VND 1,200,000 for demurrage, and VND 270,000 for

storage.

        13.      The terms and conditions of the Sea Waybill contract of carriage provides in

relevant part:

                   Clause 1(9)       "Merchant" includes the shipper, * * * any person * * *
                                     entitled to the possession of the Goods or this Bill and
                                     anyone acting on behalf of any such persons.

                   Clause 14(4)      The Merchant of the Goods shall be jointly and severally
                                     liable to Carrier for the payment of all freight, * * *
                                     Terminal Handling Charge (THC), demurrage, * * * and
                                     other charges, including but not limited to court costs,
                                     expenses and reasonable attorney's fees incurred in
                                     collecting sums due to the Carrier. * * *

                   Clause 24         As a result of Merchant's failure to comply with such
                                     regulations or requirements of Customs, port and other
                                     authorities, Merchant shall bear and pay all amounts
                                     incurred by the Carrier in complying with same as well
                                     as all duties, taxes, fines, imposts, expenses or losses
                                     incurred or suffered or by reason of any illegal, incorrect
                                     or insufficient marking, numbering or addressing of the

                                             3
             Case 1:19-cv-11273-CM Document 1 Filed 12/09/19 Page 4 of 6




                                    Goods, or any seal irregularities, non conformities or
                                    deficiencies as per any local laws or regulations or,
                                    where applicable in the U.S. Trade, any tariff rules or
                                    regulations relating thereto, and indemnify the Carrier
                                    in respect thereof.

                  Clause 25(2)      The Merchant shall take delivery of the Goods within the
                                    time provided for in the Carrier's applicable Tariff,
                                    failing which the Merchant is liable to pay for the
                                    detention/demurrage charges at the rate stipulated in
                                    the Carrier's applicable Tariff.

                  Clause 25(4)      The Merchant’s attention is drawn to the provisions
                                    concerning free storage time and cargo and equipment
                                    demurrage contained in the Carrier’s applicable tariff.

                  Clause 29(2)      * * * where the shipment covered by this Bill is to or
                                    from the U.S.A.(including its districts, territories and
                                    possessions), all claims arising hereunder must be
                                    brought and heard solely in the U.S. District Court for
                                    the Southern District of New York * * * to the exclusion
                                    of any other forum. Except as otherwise set out herein,
                                    United States law shall apply to such claims.

       14.      The claims pleaded in this complaint arise from defendant’s transportation-

related activities as an NVOCC.

       15.      All conditions precedent have been performed or have occurred.


                                            CLAIM 2

       16.      Pursuant to 46 C.F.R. 515.21, nonparty surety, American Alternative

Insurance Corporation, has issued its financial responsibility Bond, No. 8942347 effective

January 18, 2017. The Bond names defendant as principal.

       17.      Pursuant to 46 C.F.R. 515.23(a), the said Bond is for the benefit of, among

others, common carriers like plaintiffs who may seek payment from the Bond for damages

arising out of defendant’s transportation-related activities as an NVOCC.


                                            4
            Case 1:19-cv-11273-CM Document 1 Filed 12/09/19 Page 5 of 6



      18.      Pursuant to 46 C.F.R. 515.23(b)(2), the Surety must pay any Judgment for

such damages within 30 days.

      19.      For purposes of supporting its claim against the said Bond, plaintiffs seek a

declaration judgment against defendant that:

               (a)    Defendant acted in this matter as an NVOCC and not a beneficial cargo

                      owner; and that

               (b)    Plaintiffs’ claims arise out of defendant’s transportation-related

                      activities.

      WHEREFORE, plaintiff respectfully requests judgment as follows:

      A.       For the principal amount of its claims together with prejudgment interest,

               costs, and disbursements, including reasonable attorneys’ fees; and

      B.       Declaring that defendant acted in this matter a non-vessel operating common

               carrier and that plaintiffs’ claims arise out of defendant’s transportation

               related activities as a non-vessel operating common carrier.

Dated: White Plains, NY, December 9, 2019

                                     CICHANOWICZ CALLAN KEANE & De MAY, LLP
                                     50 Main Street
                                     White Plains, NY 10606
                                     212-344-7043 | jdemay@cckd-ny.com
                                     Attorneys for Plaintiff

                                     By:    ________________________________
                                            JOSEPH De MAY, JR.




                                           5
Case 1:19-cv-11273-CM Document 1 Filed 12/09/19 Page 6 of 6




                          6
